MEMORANDUM **
Elijah Sweowat appeals from the district court’s judgment and challenges his jury-trial conviction and 188-month sentence for crime on an Indian reservation, aggravated sexual abuse, in violation of 18 U.S.C. §§ 1153 and 2241(a). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Sweo-wat’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. Sweowat has filed a motion for summary judgment, which we construe as a pro se supplemental brief. No answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Counsel’s motion to withdraw is GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.